State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: August 7, 2014                    516964
________________________________

In the Matter of the Claim of
   STEPHEN GALLO,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

VILLAGE OF BRONXVILLE POLICE
   DEPARTMENT et al.,
                    Appellants.

WORKERS' COMPENSATION BOARD,
                    Respondent.
________________________________


Calendar Date:   May 27, 2014

Before:   Lahtinen, J.P., McCarthy, Garry, Lynch and Clark, JJ.

                             __________


      William O'Brien, State Insurance Fund, White Plains
(Rudolph Rosa Di Sant of counsel), for appellants.

      Eric T. Schneiderman, Attorney General, New York City (Iris
A. Steel of counsel), for Workers' Compensation Board,
respondent.

                             __________


Lynch, J.

      Appeal from a decision of the Workers' Compensation Board,
filed September 10, 2012, which ruled that claimant sustained an
accidental injury arising out of and in the course of his
employment.

      Claimant, a police sergeant, filed a claim for workers'
compensation benefits asserting that he suffered a work-related
myocardial infarction on the afternoon of December 18, 2008. He
                              -2-                516964

testified that he had experienced mild symptoms while exercising
that morning and that, after ascending a flight of stairs at
work, he began experiencing shortness of breath, chest pain and
arm numbness. He then sought treatment at a hospital and was
found to have suffered a myocardial infarction. The Workers'
Compensation Board ultimately ruled, after a mandatory full Board
review, that the infarction was precipitated by the stair
climbing, and that it constituted an accident arising out of and
in the course of claimant's employment. The employer and its
workers' compensation carrier now appeal.

      We affirm. "In reviewing a Board decision concerning the
medical question of causality, we will look to the record to
determine whether, read as a totality, it contains substantial
and adequate opinion evidence to support the Board's finding"
(Matter of Doersam v Oswego County Dept. of Social Servs., 171
AD2d 934, 935 [1991], affd for reasons stated below 80 NY2d 775
[1992] [citation omitted]). A heart injury precipitated by work-
related physical strain is compensable, even if "a pre-existing
pathology may have been a contributing factor" and the physical
exertion was no more severe than that regularly encountered by
the claimant (Matter of Lagona v Starpoint Cent. School, 50 AD2d
236, 237 [1975], affd 40 NY2d 1034 [1976]; see Matter of
McCormick v Green Bus Lines, 29 NY2d 246, 248 [1971]; Matter of
O'Donnell v Town of Moriah, 58 AD2d 702, 702 [1977]). In this
case, two cardiologists who examined claimant and reviewed his
medical history, including the initial hospital report stating
that claimant felt chest pressure and pain at the gym, opined
that the stair climbing at work acted upon plaque present due to
his pre-existing coronary artery disease to trigger a myocardial
infarction. Neither cardiologist saw fit to alter his opinion,
despite intimations that claimant may have downplayed the degree
of discomfort that he experienced before ascending the stairs.
No medical evidence that would call the opinions of those
physicians into question was considered by the Board and, as
such, substantial evidence in the record supports the Board's
determination that claimant's myocardial infarction was causally
linked to his employment (see Matter of Brown v Penguin A.C., 113
AD3d 1009, 1009 [2014]; Matter of Boaro v Kings Park Psychiatric
Ctr., 104 AD3d 1049, 1050 [2012]).
                        -3-                  516964

Lahtinen, J.P., McCarthy, Garry and Clark, JJ., concur.



ORDERED that the decision is affirmed, without costs.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court